      Case 4:20-cv-01422-MWB Document 49 Filed 06/11/21 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CYNTHIA SCHICK,                         No. 4:20-CV-01422

           Plaintiff,                   (Judge Brann)
      v.

CARROLS CORPORATION t/a/d/b/a
BURGER KING,

           Defendant,
      v.

BEAUDETTE CONSTRUCTION
COMPANY, INC.,

           Third-Party Defendant,
      v.

GBC DESIGN, INC.,

           Third-Party Defendant.

                                    ORDER

     AND NOW, this 11th day of June 2021, in accordance with the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Third-Party Defendant GBC Design, Inc.’s Motion to Dismiss (Doc. 41)

           is DENIED.

     2.    GBC’s Answer to the Amended Third-Party Complaint is due no later

           than June 25, 2021.

                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
